


115 HR 5491 IH: Rural Health Insurance Act of 2018
U.S. House of Representatives
2018-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS2d Session
H. R. 5491
IN THE HOUSE OF REPRESENTATIVES

April 12, 2018
Mr. Fortenberry introduced the following bill; which was referred to the Committee on Agriculture

A BILL
To provide loans and grants to qualified agricultural associations to assist in the establishment of agricultural association health plans.

 
1.Short titleThis Act may be cited as the Rural Health Insurance Act of 2018. 2.Supporting agricultural association health plans (a)In generalThe Secretary of Agriculture may establish a loan program and a grant program to assist in the establishment of agricultural association health plans, in order to help bring new health options and lower priced health care coverage to rural Americans. 
(b)Loans 
(1)In generalWith respect to plan years 2019 through 2022, the Secretary of Agriculture, in consultation with the Secretary of Labor, may make not more than 10 loans under this section, for purposes of establishing agricultural association health plans, to qualified agricultural associations that have not received a loan under this section. (2)Use of fundsThe proceeds of a loan made under this section may only be used to finance costs associated with establishing and carrying out an agricultural association health plan. 
(3)Loan termsA loan made under this section shall— (A)bear interest at an annual rate equivalent to the cost of borrowing to the Department of the Treasury for obligations of comparable maturities; 
(B)have a term of such length, not exceeding 20 years, as the borrower may request; (C)be in an amount not to exceed $15,000,000; 
(D)require that the borrower submit annual audited financial statements to the Secretary; and (E)include any other requirements or documentation the Secretary deems necessary to carry out this section. 
(c)GrantsThe Secretary may make grants to agricultural trade associations or industry associations which have been in existence for at least three years prior to applying for such a grant to provide for technical assistance in establishing an agricultural association health plan. (d)Authorization of appropriations (1)In generalThere are authorized to be appropriated to carry out this section $65,000,000 for the period of fiscal years 2019 through 2022, to be available until expended. 
(2)Reservation of fundsOf the funds made available under paragraph (1), not more than 15 percent of such funds shall be made available to make grants under subsection (c). (e)DefinitionsIn this section: 
(1)Agricultural association health planThe term agricultural association health plan means a group health plan within the meaning of section 733(a)(1) of the Employee Retirement Income Security Act of 1974 (42 U.S.C. 1191b)— (A)that is sponsored by a qualified agricultural association; and 
(B)with respect to which the Secretary has received a letter from the relevant State insurance commissioner certifying that such association may offer such plan in such State. (2)Qualified agricultural associationThe term qualified agricultural association means an association— 
(A)composed of members that operate a farm or ranch or operate an agribusiness; (B)that qualifies as an association health plan within the meaning of guidance or regulation issued by the Department of Labor; 
(C)that acts directly or indirectly in the interest of its members in relation to the plan; (D)that is able to demonstrate an ability to implement and manage a group health plan; and 
(E)that meets any other criteria the Secretary deems necessary to meet the intent of this section.  